The Surrogate.
The questions presented for determination are. First, whether the executor had the right to pay Sister Gertrude her $10,000 legacy, and Sister Mary Alp her $4,000 legacy in full, in preference to those legatees objecting to the account, by reason of a preference given by the terms of the will. Second. If not thus preferred whether the executor is chargeable with the overpayment, having paid them in full upon the presumption that there would be ample assets to pay all the legatees of that class.
It will be observed that by the 4th clause of the will $35,000 was to be set aside for the testator’s adopted daughter Gracy, but by the first codicil he reduces that sum to $15,000.
By the 5tli clause, which provides that the various legacies shall be paid in the order they are named, he gives to his adopted daughter Gracy $5,000, Ann Hasey $10,000, Thomas Lane $5,000, and the income of $5,000 during his life, and Mary Bell $4,000, and directs his executors to pay the whole, or some part of .their bequest out of his personal estate before the payment of the other legacies.
By his 1st codicil the legacy to Ann Hasey is reduced from $10,000 to $2,000, and the legacy to Thomas Lane is reduced from $5,000 to $1,000, and he is given the income of $10,000 instead of $5,000 as provided in the 5th article of the will.
By the 6th clause he provides that after satisfying the foregoing provisions, the executors shall pay, among others, to Sister Gertrude $5,000, and to the Convent of the Holy Cross $5,000, and that the legacies thereinbefore given except to Gracy, Ann Hasey, *522Mary Bell, and Thomas Lane, shall not be due, and payable until two years after the probate of his will, in order to afford his executors a reasonable time to realize from his real estate without sacrifice.
By his 1st codicil he makes the following amendments and additions to the 6 th article of his will, among others, and gives $10,000 to Sister Gertrude, instead of $5,000, and to the Convent of Holy Cross $4,000, instead of $5,000, and directs the legacies to Sister Gertrude, and the Convent of the Holy Cross to be paid by his executors immediately after making provisions for the legacies to Gracy, Ann, Thomas Lane, and Mary Bell, as soon as practicable, and without the lapse of two years, and provides that each and every provision of his will, except as modified by his codicil is validated and confirmed..
By the will, in the residuary clause, a second portion is given in addition, to his adopted daughter, but as to. that no question arises as I understand it, because there is not a sufficient fund to reach it.
It will be observed that by the 7th clause of the will it is provided that none of the legacies shall be deemed due or payable, until two years after the probate of the will, except as to his adopted daughter Gracy, Ann Hasey, Mary Bell, and Thomas Lane, but that by the 1st codicil in the fourth subdivision of the 3rd clause, he directs the legacies to Sister Gertrude and to the Convent of the Holy Cross to be paid as soon after the payment of the legacies to his adopted daughter Gracy, Ann, Thomas Lane, and Mary Bell, as practicable.
^ I am of the opinion that these latter provisions *523gave the preference to those legacies as to the time of payment over all legacies mentioned either in the will or codicil, except those given to his adopted daughter, to Ann Hasey, Thomas Lane, and Mary Bell, and that the provisions in the codicil giving preference to these two legacies, was not confined to the legacies only named in the codicil, but to all the legacies mentioned in both instruments, and that that clause is to all intents and purposes as effectual in giving such preferences as it would have been if inserted in the 7th' clause of the will, -and had read thus :
“I hereby expressly declare and provide that none of the legacies hereinbefore given except those to said Gracy, Ann Hasey, Mary Bell, Thomas Lane, and Gertrude and the Convent of the Holy Cross, shall be deemed due and payable until two years after the probate of this will; and I direct that after making provisions for the said legacies to Gracy, Ann, Thomas and Mary, the legacies to Sister Gertrude, and the Convent of the Holy Cross shall ‘be paid as soon as practicable and without waiting for the lapse of two years, provided for the payment of the other legacies in the order named in this will.
I am of the opinion that but for the provisions of the codicil giving such preference, those legacies would have been required to be paid pro rata with the other legacies named in the 6th clause, for the reason that the provisions of the 5th clause prescribing the order of the payment of the legacies therein-after named, referred only to such as were named in and by the 5th clause, otherwise there was no need of a 6th clause, but the legacies given in the 6th clause *524might have been added to the 5th, whereby they would have been required to be paid according to the order in which they are named in said-6th clause, and in this view it does not seem to me to be material to determine, whether the modified legacies mentioned, were in effect incorporated into either the 5th or 6th clauses of the will, for the language of the preference in the codicil is broad enough to cover the legacies of the will as well as codicil.
It. will be observed that the change of the legacies to Sister Gertrude, and the Convent of the Holy Cross is made as an amendment to article 6th of the will, and as I have already suggested that the provisions contained in the 5th clause of the will to pay in the same order as thereinafter named, do not apply to the legacies contained in the 6th clause, it is quite clear to my mind that the force of that clause prescribing the order of payment does not apply to those legacies as amended by the codicil, and therefore the only question upon that subject is whether .the language of the codicil, “ I direct the above legacies in favor of Sister Gertrude, and the Convent of the Holy Cross to be paid by my executors immediately after making provision for the legacies before given in favor of Gracy, &c., without waiting for the lapse of two years,” amounts to a preference in respect to the amount to be paid, instead of the time when they are required to be paid.
Eoper on Legacies, (vol. 1, p. 420), says that “when a bequest is made in the form of a general legacy, and is pure bounty, and there are no expressions in, or inference to be drawn from, the will, mani*525festing an intent to give it priority, the objects or purposes to which the legacy is to be applied will not exempt it from abatement, for a court of equity will not speculate upon what a testator might mean as to preferring a legacy, on account of the object or purpose to which it is given, when in form it is merely general.” And (at page 424): “ The court, therefore, (when the testator’s express declarations are relied on) requires them to be clear and explicit, in order to give any individual general legacy a preference over other general bequests.” And again: “If, however, the expressions be ambiguous, and do not mark with certainty the testator’s intention to give a priority to a legatee, the rule of abatement is so much regarded, that the court will not permit it to be infringed by such an uncertainty.”
In Blower v. Moret, (2 Ves. Sr., 420), the testator gave to his wife a legacy of ¿£500, with a direction to pay it immediately after his death, out of the first moneys that should be received by his executors; it was held that neither the order of payment of the legacy immediately after the testator’s death, nor the direction for its satisfaction out of the first moneys which should come to the hands of the executors, would be a sufficiently clear manifestation of his intentions that he meant to give this legacy a precedence in payment to his other bequests; that the testator in directing the legacy to be paid immediately after his death, might merely intend to anticipate the legal period of payment, and not to give.the legacy a priority to his other general legacies. (See also Bees-ton v. Brooth, 4 Mad., 161; Johnson v. Child, *5264 Hare, 87). In the former case, a legacy is given to “ A-,” payable one month after the testator’s death; one to “B.,” payable six months thereafter, and one payable to “ C.” twelve months thereafter. It was held that the difference in times of payment did not impart to any of the legacies such a preference as to exempt them from abating on a deficiency of assets, because the preference was confined to payment only. So the language, “ in the first place I give the legacy to ‘A.,’ and afterwards a legacy to c B.,’ ” was held not to give “A.” the priority of “B.,” or either of them priority to other general legatees, so as to exempt them from the obligation of abating with such other legatees.
The 6th clause of the will, provides that after satisfying the foregoing provisions, the testator devises and bequeaths out of the residue of his estate certain sums, which also indicates an intention to provide for the full payment of the legacies contained in the 5th clause.
Under the above authorities, the provision for the payment of the two legacies mentioned, immediately after making provisions for the four legacies referred to, and without waiting for the lapse of two years, I am of the opinion, is no stronger indication of a preference than in the case of Blower v. Moret above cited, which was a direction to pay his wife’s legacy immediately after his death, out of the first moneys which should be received. .(See also Gallego v. Attorney General, 3 Leigh, 450).
By section 54, 3 Revised Statutes, [6th ed.], 98, (2 R. S., 90, § 43), it is provided that legacies shall not *527be payable until after the expiration of one year from the time of granting letters, unless the same are directed by will to be sooner paid, and by the next section, (sec. 55), it is provided that if a legacy be directed to be sooner paid, the executor may require a bond with sureties, conditioned that if any debts against the deceased shall duly appear, and that there shall be no other assets to pay other legacies, or not sufficient, the legatees shall refund the legacy so paid, or a rateable proportion thereof with the other legatees, as may be necessary for payment of the said debts, and the proportional parts of such other legacies.
This statute clearly shows that the fact that the will provides for the payment of one legacy before another, is no indication of a preference over others, otherwise no security would be required for repayment in the cases named, except for debts.
The idea that the clause of the codicil directing the payment of the two legacies mentioned, and immediately after providing for the four named, is a manifest and conclusive engrafting of those two legacies upon the 5th clause, seems to me entirely untenable, for no reference whatever is made to the 5th clause, or any of its terms, except the naming of three of the legatees thereof, and it would be as reasonable to say that it was an engrafting of those legacies into the 4th clause, which makes provision for the first named four legatees, and the adopted daughter. Indeed, such a . construction is, in my opinion, without warrant in the . language of the. will, or any of its provisions.
, The question to be determined is, what effect the *528payment of the full legacies to Sister Gertrude and the Convent of the Holy Cross, when the assets proved insufficient to pay all of the same class, shall be upon the executor; whether he, having paid in the belief that there was sufficient property to pay all the legacies in full, and the deficiency arising from the depreciation of the property, he shall be charged with such over payment.
It is not quite clear that under the statute last cited, the executor might not have exacted the bond therein prescribed — certainly as to the first payment to Sister Gertrude, which was paid within one year after the issuing of letters testamentary.
This case is so submitted that it is difficult to tell whether there was apparently, and so believed to be, sufficient property to pay all the legatees, and if there was, how the deficiency occurred; but from the argument of the respective counsel, I am led to suppose that there was ample property to pay all the legatees in full at the time of the decease of the testator, and probably at the time of the payment of the legacies in question, which I have held had no preference. -
In Gallego v. The Attorney General, [above], it was held that the unpaid legatees have the right to look to the executors for their rateable proportion of the fund, and are not bound to have recourse to the legatees who have been fully paid, to compel them to refund the excess by them received above their just proportion, nor have the unpaid legatees, the executors being solvent, any right to call upon the other legatees to refund; and it was stated as a query whether the executors had a right to require the legatees paid in full to *529refund, although it was admitted in that case that the executors in paying, had acted in good faith, but that they should have secured themselves either by paying pari passu, or by taking bonds to refund, or bringing the whole again under the control of the Chancellor.
In Kinsman’s Executors, (Cases of Equity Abridged, 239), the executor was instructed by will to turn the estate into money as soon as conveniently might be. The estate consisted principally in East India stock, when it bore a good price, and several of the legatees called for payment of their legacies, and the executor supposing the estate sufficient, gave them bonds for their legacies, but kept the stock until it fell, so that the assets were insufficient. The executor brought an action against the legatees paid in full, for the abatement of their legacies in proportion to the others, considering the value of the stock at that time, and the executor was beaten and held for the value of the stock at the end of a year.
In the case of Fenwick v. Clarke, (6 Law Times, N. S., 593), legacies were given to be paid immediately, and that to certain persons in succession, and the will directed that the moneys not immediately payable should be invested. A year after the decease of the testatrix, the executors, believing the assets sufficient to pay the legacies in full, paid the immediate legacies, and deposited some assets in a bank which was of good repute, but which afterwards stopped; and a loss was incurred so that the deferred legacies could not be paid in full. The executor filed a bill to apportion among the deferred legatees. It was held that there being no imputation on the good *530faith of the executor, the deferred legatees must bear the loss, and that the executors were not bound to make it good, nor the satisfied legatees to recoup; but this latter case seems to be in direct conflict with that of Gallego v. The Attorney General, (above). In the case of Kinsman’s Executors, (above), the executor retained certain stock, contrary to the provisions of the will, until it depreciated, and hence was properly charged.
In Orr v. Kaines (2 Ves. Sr., 193), the executor was charged, or rather was defeated in an action to compel the legatees to refund, where there appeared insufficient assets to pay in full; where the executor had filed no inventory, and took no pains to protect himself.
In Coppin v. Coppin (2 Peere Williams, 291), it was held that an executor who pays beyond assets, cannot make the legatees refund, though in Gallego v. The Attorney General, (above), Tucker, J., held otherwise; but under the facts of this case, I am of the opinion that the doctrine- laid down in Fenwick v. Clarke, (above), is the juster rule, for in this case, the testator directed the payments to be made as they were made, and they were made, as I understand the statement of the case, when there was in fact ample property with which to pay all the legacies in full, and the occasion of the difficulty was by unforeseen depreciation of the property, without any fault of the executor, and it would be he very unjust, under such circumstances, to make him personally responsible and leave him to the uncertain exigency of a suit against the legatees in question, to compel *531them to refund, especially where there is some doubt whether he had the. right to exact security of the so-called preferred legatees at the time when the payments were made.
I am of the opinion that the over-paid legatees are liable to refund so much as they have been overpaid, (Noel v. Robinson, 1 Vernon, 90; Gallego v. The Attorney General, 3 Leigh, 450); and that it is the duty of the executor, in behalf of the estate, to enforce that liability; but I am not willing, under the circumstances of the case, as they are understood, to charge him with the result of such proceedings, but only to require him to act in the premises as the representative of the estate, for the benefit of the legatees interested therein, especially as it is claimed by some of the counsel, that in such a case the other legatees could not maintain an action against those paid in full, to abate their legacies.
I am of the opinion that sufficient funds should be retained in the hands of the executors, undistributed on this accounting, to indemnify them against any costs and expenses attending this litigation, and that after its determination there should be an accounting and distribution in respect to such sum retained, and of any amount recovered and realized from the overpaid legatees.
While I am clear in the opinion that the executor acted in good faith in making these payments, from a belief that it was his duty to pay under the terms of the will, and that there was ample property to pay the legacies in full, yet I deem it proper to make the following suggestions, for the benefit of executors thus situated in the future.
*532Wherever a will provides for the payment of oiie legacy before another, and it is not made preferential, and the payment shall be demanded after the expiration of a year from the issuing of letters testamentary, the executor should refuse to pay in full, and leave the legatee to his application to the Surrogate to compel such payment, whereon if it appear at all probable that there may be a deficiency of assets to pay all the legacies, he may direct the payment of a reasonable percentage, or in case of full payment require from the legatees a bond, such as is provided by the statute, in the case where payment is directed before the expiration of a year.